Title: From James Madison to Nelly Conway Madison, 20 October 1809
From: Madison, James
To: Madison, Nelly Conway


My Dear Mother
Washington Ocr. 20. 1809
Dolly wrote to you by the last mail. I have the satisfaction of sayg that we continue well. I pray that you may also enjoy the same blessing. As I think you ought to enlarge your purchase of corn, & lose no time in doing it, the crop being every where alarmingly short, & the price likely of course to get very high, I inclose you one hundred dollars, and if desired, will send you another. Whatever surplus you may buy, I will gladly take off your hands. Let Sister Rose notify the rect. of the money. Yr affece. son
James Madison
